Citation Nr: 1210383	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  05-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a headache disability, to include migraines.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones



INTRODUCTION

The Veteran had active service in the United States Navy from March 1969 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran resides in the U.S. Territory of Guam. 

The Veteran's claims for service connection for a headache disability, a psychiatric disability, a skin disability and a low back disability were remanded by the Board in February 2010.  A December 2011 rating decision granted the Veteran's psychiatric, skin, and low back claims.  Accordingly, only the Veteran's headache claim is currently in appellate status before the Board.


FINDING OF FACT

The Veteran does not have a current headache disability that is due to service and he does not have a headache disability that is caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a headache disability, to include migraines, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In November 2004, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An additional VCAA notification letter was sent to the Veteran in March 2007.  The February 2008 letter advised him of the information necessary to substantiate a claim for service connection on a secondary basis and advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran has been provided a VA medical examination.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Applicable law provides that service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310. 

The Veteran's earliest complaint of headaches was in October 2004, when he submitted his claim for service connection for migraine headaches.  The Veteran maintained that he had had headaches ever since an ear operation in service.  On his February 2006 notice of disagreement the Veteran attributed his headaches to his service-connected tinnitus.  In November 2006 the Veteran stated that his headaches could be related to his service-connected hypertension. 

The Veteran's service treatment records contain no complaints of headaches.  These records do show that the Veteran had chronic bilateral otitis media, that he underwent right tympanomastoidectomy in service, and that he was discharged from service due to his ear disability.  

The Board does not find the Veteran's assertions that he has had chronic headaches since service to be credible.  A review of the VA and private treatment records from discharge from service until June 2010 reveal many physical complaints but no complaints of headaches.  The Veteran submitted claims for service connection for various disabilities in December 1973, November 2001 and September 2003, yet did not claim to have headaches on any of those occasions.  Additionally, VA medical records dated in April 1980 and December 2004 specifically noted that the Veteran denied headaches.  An April 2008 private neurological examination also notes that the Veteran denied headaches.  Given that the Veteran has not hesitated to report many other physical complaints over the years, and given that the Veteran has specifically denied headaches to both VA and private medical providers, the Board finds that the Veteran's assertions that he has had chronic headaches since service not to be credible.

With regard to the Veteran's assertions that he has a current headache disability that is secondary to his service-connected disabilities, lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Veteran in this case is not a medical professional, and thus, he is not competent to provide a medical opinion regarding the causation of his headaches. 

The Veteran was provided a VA neurological examination in June 2010.  This is the first and only medical record in the claims file indicating that the Veteran complained of headaches.  After examining the Veteran and his medical records, the examiner provided a diagnosis of muscle contraction headaches.  Although the VA examiner indicated that he was unable ascertain if the Veteran's headaches were related to military service or a service-connected ear disability without resorting to mere speculation, he went on to state that a review of an October 2008 ENT examination and a review of audiology evaluations failed to show any complaints of pain or headaches related to the Veteran's ear disability.  This statement that the ENT examination and a audiology evaluations failed to show any complaints of pain or headaches related to the Veteran's ear disability weighs against the Veteran's claim.

Given that the most probative evidence of record indicates that the Veteran did not have a headache disability during service or for many years after, given that the Veteran has not received any treatment for a headache disability and in fact over the years denied having headaches, and given that none of the medical evidence has indicated that the Veteran has a current headache disability that is caused by or aggravated by any of the Veteran's service-connected disabilities, which include bilateral otitis media, bilateral hearing loss, tinnitus, and hypertension, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for a headache disability, to include migraines, is not warranted. 


ORDER

Entitlement to service connection for a headache disability, to include migraines, is denied



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


